Citation Nr: 1606830	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for gallstones.

3.  Entitlement to service connection for a cervical spine disability, including degenerative disc disease.

4.  Entitlement to service connection for paralysis of the right lower extremity.

5.  Entitlement to service connection for paralysis of the right arm.

6.  Entitlement to a compensable initial evaluation for arteriovenous fistula embolization right lower lobe, status post-surgical repair.

7.  Entitlement to a compensable initial evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to January 1986, from August 1990 to September 1991, and from February 2004 to June 2007.  This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board's decision below has reopened the Veteran's claim seeking entitlement to service connection for a low back disability.  The reopened claim, along with the remaining issues on appeal, are addressed in the Remand portion of the decision below.



FINDINGS OF FACT

1.  In April 2000, the RO issued a rating decision that denied the Veteran's original claim seeking service connection for a low back disability.  Notice of this decision was sent to the Veteran in May 2000.

2.  In January 2001, the Veteran filed a timely notice of disagreement contesting the RO's April 2000 rating decision; and in September 2002, the RO issued a statement of the case addressing this issue.  

3.  The Veteran did not timely appeal the RO's April 2000 rating decision or submit any pertinent evidence within the appeal period.

4.  Evidence received since the RO's April 2000 rating decision was not previously considered by VA and relates to an unestablished fact, and combined with VA's duty to assist, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 

(West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to VA.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation "does not require new and material evidence as to each previously unproven element of a claim."  Id.; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In April 2000, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a low back disability.  Notice of the RO's April 2000 rating decision was sent to the Veteran in May 2000.

In January 2001, the Veteran filed a timely notice of disagreement contesting the April 2000 rating decision.  The RO then issued a statement of the case in September 2002.  Thereafter, the Veteran did not timely file a substantive appeal or submit any pertinent evidence within the appeal period.  38 C.F.R. § 3.156(b).  Thus, the RO's April 2000 rating decision is final.

The RO's April 2000 rating decision denied service connection for a low back disability on the basis that a chronic low back disability was not shown currently or during the Veteran's military service.

In July 2007, the Veteran filed a claim to reopen the issue of entitlement to service connection for a low back disability.  Evidence received since the RO's April 2000 rating decision includes a January 2010 VA treatment report noting that a magnetic resonance imaging scan (MRI) of lumbar spine revealed findings of L4-L5 disc herniation to the right.  Thus, new evidence of a current low back disability has been submitted.  

Since the April 2000 rating decision, the Veteran served on active duty from February 2004 through June 2007.  A January 2007 inservice treatment report noted the Veteran's complaints of low back pain for the past two days, which radiated down into her right leg.  February and March 2007 inservice treatment reports cite the Veteran's complaints of low back pain radiating down into her legs.  Thus, the record now includes inservice complaints of low back pain.  

This evidence is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.  Shade, 24 Vet. App. at 110 (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion).  Therefore, it is new and material, and reopening the claim of entitlement to service connection for a low back disability is warranted.

The newly received service treatment records do not warrant reconsideration of the April 2000 rating decision, as they were not in existence at that time.  38 C.F.R. § 3.156(c).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.  


REMAND

The Veteran is seeking entitlement to service for a low back disability, gallstones, cervical spine disability, paralysis of the right lower extremity, and paralysis of the right arm.  She is also seeking compensable initial evaluations for arteriovenous fistula embolization right lower lobe, status post-surgical repair, and for migraine headaches.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).


A.  Low Back Disability

The Veteran contends that her low back disability was the result of two injuries incurred during her military service.  The first back injury occurred in 1983, while she was stationed at Fort Dix, New Jersey.  The second back injury was the result of a motor vehicle accident in November 1990.

Service treatment records from the Veteran's final period of service, from February 2004 to June 2007, document her complaints of low back pain.  Specifically, inservice treatment reports in January, February and March 2007 cite her complaints of low back pain radiating down into her right leg.  

Post service treatment reports reflect a current low back disability.  An August 2007 VA treatment report noted the Veteran's complaints of low back.  The report concluded with a diagnosis of low back strain.  A February 2008 VA examination of the spine concluded with a diagnosis of lumbar strain.  A January 2010 VA treatment report noted that an MRI examination of the lumbar spine revealed findings of L4-L5 disc herniation on the right.  

Under these circumstances, the RO must schedule the Veteran for the appropriate examination to obtain a medical opinion regarding the etiology of her current low back disability.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  Additional Evidence Received

In December 2009, the RO issued its most recent statement of the case addressing the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability; entitlement to service connection for gallstones; and entitlement to initial compensable evaluations for migraine headaches and for arteriovenous fistula embolization right lower lobe, status post-surgical repair.

In September 2012, the RO issued its most recent statement of the case addressing the issues of entitlement to service connection for a cervical spine disability, paralysis of the right lower extremity, and paralysis of the right arm.

Since then, additional pertinent medical treatment records, as well as VA examinations, have been added to the record.  For instance, a January 2010 VA treatment report noted that an MRI examination of lumbar spine revealed findings of L4-L5 disc herniation to the right.  A January 2010 private operative report, received in August 2014, noted that the Veteran underwent laparoscopic cholecystectomy with intraoperative cholangiogram for biliary colic.  In February 2013, the Veteran underwent VA examinations for headaches and for artery and vein conditions.  
 
The RO has not addressed this evidence and the Veteran has not waived her right to have this evidence initially considered by the RO.  Accordingly, a remand for that purpose is in order.

C.  Service Connection for a Cervical Spine Disability and Paralysis of the Right Arm and Right Lower Extremity

In June 2012, the Veteran underwent a VA examination of the spine.  In the examination report, which includes an August 2012 addendum, the VA examiner opined that the Veteran's current cervical spine disability, diagnosed as degenerative disc disease of the cervical spine, was less likely as not related to her military service.  In support of the opinion, the VA examiner noted that there was insufficient objective evidence of degenerative disc disease of the cervical spine in the Veteran's service treatment records.  The examiner also commented that this condition is a natural aging process and is common in the Veteran's age group.

The Board finds the rationale provided by the VA examiner to be inadequate.  Specifically, it does not give any consideration to the Veteran's contentions concerning her history of neck pain, which is documented by complaints of neck pain within her service treatment records.  Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  For instance, the Veteran alleges that she injured her neck in an automobile accident in November 1990.  Her August 1991 separation examination noted her history of an injury to her back and neck in 1990.  Inservice treatment reports, dated in 2007, record multiple complaints by the Veteran concerning neck pain and right upper extremity numbness.  

It also does not appear that the VA examiner was aware of the Veteran's January 2008 VA MRI of the cervical spine, conducted just seven months after her separation from service, which revealed an impression of mild spondylosis at C4-C5 and C5-C6, and moderate left and posterolateral C4-C5 chronic disc protrusion causing lateral recess and foraminal stenosis.  

Finally, it is not adequate for the VA examiner to simply state that this condition is the result of the aging process, particularly given the Veteran's lengthy military service.  The proper question is whether it was incurred in or aggravated during the Veteran's military service.

Under these circumstances, the RO must schedule the Veteran for the appropriate examination to obtain a medical opinion regarding the etiology of her current cervical spine disability.  38 C.F.R. § 3.159(c)(4)(i); Barr, 21 Vet. App. at 311; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board also finds the Veteran's June 2012 VA examination for peripheral nerve disorders is inadequate.  The report of this examination concluded that there was no current disability involving the Veteran's right upper or right lower extremities.  However, the Veteran's inservice and post service treatment reports indicate otherwise.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  As for the right upper extremity, a June 2007 inservice treatment report concluded with a diagnosis of subacute sensory neuropathy.  A February 2008 post service electromyography examination concluded with a diagnosis of right sensory neuropathy.  As for the right lower extremity, a February 2007 inservice treatment report noted a diagnosis of low back pain radiating down into the right leg.  A February 2009 VA treatment report concluded with a diagnosis of sciatica and paresthesia's into the right hip and thigh.

Under these circumstances, including the submission of new evidence which has not yet been considered, the RO must schedule the Veteran for the new examination to identify any current disabilities of the right upper extremity and right lower extremity, and to obtain a medical opinion regarding the etiology of each disability identified.  38 C.F.R. § 3.159(c)(4)(i); Barr, 21 Vet. App. at 311; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

D.  Increased Evaluation Claims

Given the passage of time, along with the submission of new evidence to consider, the RO must attempt to obtain any additional evidence which has become available, and then afford the Veteran  new VA examinations to determine the current severity of her arteriovenous fistula embolization right lower lobe, status post-surgical repair, and for migraine headaches.  38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  The Board is particularly in obtaining updated VA and any private treatment records, as well as records of any medical treatment received after her motor vehicle accident in November 1990.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate VA examination to determine the whether any low back and cervical spine disorders are related to her military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, including her inservice treatment for complaints of low back and neck pain in early 2007; post service MRI examination findings of mild spondylosis at C4-C5 and C5-C6, moderate left and posterolateral C4-C5 chronic disc protrusion causing lateral recess and foraminal stenosis in January 2008; post service MRI examination findings of L4-L5 disc herniation on the right in January 2010; the February 2008 and June 2012 VA examinations of the spine; and with consideration of the Veteran's statements, the examiner must separately identify each low back and cervical spine disorder previously or currently diagnosed; and for each low back and cervical spine disorder identified, the examiner must indicate whether it was caused or aggravated by the Veteran's military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must also be afforded an appropriate VA examination to determine whether any nerve-related disabilities of the right upper and right lower extremities are related to her military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, including her inservice treatment for complaints of right upper extremity numbness and pain radiating down into her right leg; the June 2007 inservice treatment report listing a diagnosis of subacute sensory neuropathy; a February 2007 inservice treatment report noting a diagnosis of low back pain radiating down into the right leg; February 2008 post service electromyography examination listing a diagnosis of right sensory neuropathy; February 2009 VA treatment report noting a diagnosis of sciatica and paresthesia into the right hip and thigh; the June 2012 VA examination of the peripheral nerves, and with consideration of the Veteran's statements, the examiner must separately identify each nerve-related disability of the right upper and right lower extremities previously or currently diagnosed; and for each disability identified, the examiner must indicate whether it was caused or aggravated by the Veteran's military service; and if not, whether it was caused or aggravated beyond its normal course by the Veteran's service-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

4.  The Veteran must be afforded the appropriate VA examinations to determine the current severity of her service-connected arteriovenous fistula embolization right lower lobe, status post-surgical repair, and her migraine headaches.

The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate each of these disabilities must be reported in detail.

5.  The RO must notify the Veteran that it is her responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated, including consideration of all evidence received since the most recent statement of the case was received.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


